NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 TERRY L. FARMER,
                  Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
               Respondent-Appellee.
             ______________________

                      2012-7119
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-2483, Judge Mary J. Schoelen.
                ______________________

                Decided: June 17, 2013
                ______________________

   KENNETH M. CARPENTER, Carpenter, Chartered, of
Topeka, Kansas, argued for claimant-appellant.

    MICHAEL P. GOODMAN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for respond-
ent-appellee. With him on the brief were STUART F.
DELERY, Acting Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and MARTIN F. HOCKEY, JR., Assis-
tant Director. Of counsel on the brief were MICHAEL J.
 TERRY FARMER   v. SHINSEKI                                2
TIMINSKI, Deputy Assistant General Counsel, and TRACEY
PARKER WARREN, Attorney, United States Department of
Veterans Affairs, of Washington, DC.
                 ______________________
   Before DYK, MAYER, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Terry L. Farmer appeals a final judgment of the Unit-
ed States Court of Appeals for Veterans Claims (“Veter-
ans Court”) affirming a decision of the Board of Veterans’
Appeals (“board”) that denied his claim for disability
compensation for post-traumatic stress disorder (“PTSD”)
and a seizure disorder. See Farmer v. Shinseki, No. 10-
2483, 2012 U.S. App. Vet. Claims LEXIS 212 (Feb. 13,
2012). Before the board, Farmer alleged that he incurred
both the PTSD and the seizure disorder when he was
kicked in the head by his drill instructor during basic
training at Camp Pendleton in San Diego, California. The
board determined, however, that there was “no credible
supporting evidence that the claimed [in-service] trauma,
a head injury, occurred.”
    On appeal, Farmer argues that the Veterans Court
erred by not remanding his appeal to the board with
instructions to apply 38 C.F.R. § 3.304(f)(3) * to his claim.


    *   38 C.F.R. § 3.304(f)(3) provides:
        If a stressor claimed by a veteran is related to
    the veteran’s fear of hostile military or terrorist
    activity and a VA psychiatrist or psychologist, or a
    psychiatrist or psychologist with whom VA has
    contracted, confirms that the claimed stressor is
    adequate to support a diagnosis of posttraumatic
    stress disorder and that the veteran’s symptoms
    are related to the claimed stressor, in the absence
    of clear and convincing evidence to the contrary,
    and provided the claimed stressor is consistent
 TERRY FARMER   v. SHINSEKI                                3
Farmer asserts that he is entitled to rely on section
3.304(f)(3)’s relaxed evidentiary standard because his
alleged PTSD stressor was “related to [his] fear of hostile
military or terrorist activity.” As we recently held in Hall
v. Shinseki, however, section 3.304(f)(3) applies “only if a
veteran’s claimed in-service PTSD stressor relates to an
event or circumstance that a veteran experienced, wit-
nessed, or was confronted with and that was perpetrated
by a member of an enemy military or by a terrorist.” No.
2012-7115, 2013 U.S. App. LEXIS 11497, at *7 (Fed. Cir.
June 7, 2013) (footnote omitted). Because the alleged
assault by Farmer’s drill instructor was not “perpetrated
by a member of an enemy military or by a terrorist,” id.,
the board was not required to apply section 3.304(f)(3) in
determining whether or not Farmer’s PTSD was incurred
in service. Accordingly, we affirm the judgment of the
United States Court of Appeals for Veterans Claims.
                       AFFIRMED

   with the places, types, and circumstances of the
   veteran’s service, the veteran’s lay testimony
   alone may establish the occurrence of the claimed
   in-service stressor. For purposes of this para-
   graph, “fear of hostile military or terrorist activi-
   ty” means that a veteran experienced, witnessed,
   or was confronted with an event or circumstance
   that involved actual or threatened death or seri-
   ous injury, or a threat to the physical integrity of
   the veteran or others, such as from an actual or
   potential improvised explosive device; vehicle-
   imbedded explosive device; incoming artillery,
   rocket, or mortar fire; grenade; small arms fire,
   including suspected sniper fire; or attack upon
   friendly military aircraft, and the veteran’s re-
   sponse to the event or circumstance involved a
   psychological or psycho-physiological state of fear,
   helplessness, or horror.